Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presenting for examination.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, and 17-20 of U.S. Patent No. 10,554,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 765 teaches substantially the claimed limitations as shown by the table below.

17/176,408
10,554,765
1. A method performed by one or more computing devices, the method comprising:
soliciting customer user labels and customer application labels associated with predefined configuration elements;

generating a network policy for enforcement of the vendor-specific service.
8. The method of claim 1, wherein the network policy governs a virtual network function (VNF).



2. The method of claim 1, wherein the first customer labels are associated with Internet protocol (IP) addresses for the group of users.
3. The method of claim 1, wherein the customer application labels are associated with Internet protocol (IP) addresses and ports for applications.
3. The method of claim 1, wherein the second customer labels are associated with Internet protocol (IP) addresses and ports for the applications.
4, The method of claim 1, wherein the predefined configuration elements include a driver for a network function.
4. The method of claim 1, wherein the descriptive information includes a driver for a network function.
5. The method of claim 1, further comprising:
enforcing the network policy.
5. The method of claim 1, further comprising: enforcing, by network devices in the provider network, the network policy.
6. The method of claim 1, further comprising:
discovering a change to the network policy, wherein the change is made outside of a customer portal; and
providing a notification of the change to the network policy.
6. The method of claim 1, further comprising: registering the network policy as active for the customer network; discovering a change to the network policy, when the change is made outside of a customer portal; and automatically notifying one of a network operator or a customer of the change to the network policy.
7. The method of claim 6, wherein the providing includes presenting differences between an active policy configuration and the change to the network policy.
7. The method of claim 6, wherein the notifying includes presenting differences between an active policy configuration and the change to the network policy.
9. One or more computing devices, comprising: a communication interface to 
16. The one or more computing devices of claim 9, wherein the network policy governs a physical network device.

10. The one or more computing devices of claim 9, wherein the customer user labels are associated with Internet protocol (IP) addresses for a group of users.
10. The one or more computing devices of claim 9, further comprising: wherein the first customer labels are associated with Internet protocol (IP) addresses for the group of users.
11. The one or more computing devices of claim 9, wherein the customer application labels are associated with Internet protocol (IP) addresses and ports for applications.
11. The one or more computing devices of claim 10, wherein the second customer labels are associated with Internet protocol (IP) addresses and ports for the applications.
12. The one or more computing devices of claim 9, wherein the predefined configuration 

13. The one or more computing devices of claim 9, wherein the one or more processors are further configured to enforce the network policy.
13. The one or more computing devices of claim 9, wherein the one or more processors are further configured to execute the instructions to: enforce the network policy.
14. The one or more computing devices of claim 9, wherein the one or more processors are further configured to:
discover a change to the network policy, and
automatically provide a notification of the change to the network policy.
14. The one or more computing devices of claim 9, wherein the one or more processors are further configured to execute the instructions to: register the network policy as active for the customer network, discover a change to the network policy, when the change is made outside of a customer portal, and automatically notify one of a network operator or a customer of the change to the network policy.

15. The one or more computing devices of claim 14, wherein, when automatically notifying, the one or more processors are further configured to:
present differences between an active policy configuration and the change to the network policy.
15. The one or more computing devices of claim 14, wherein, when automatically notifying, the one or more processors are further configured to execute the instructions to: present differences between an active policy configuration and the change to the network policy.
17. A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to:
solicit customer user labels and customer application labels associated with predefined configuration elements;
generate a service template using the customer user labels, the customer application labels, and the predefined configuration elements;
convert the service template into a vendor-specific service for the customer; and
generate a network policy for enforcement of the vendor-specific service.
17. A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to: store an abstract micro-service template configured from predefined configuration elements, wherein the predefined configuration elements do not include information specific to a vendor or a customer; receive descriptive information for a vendor-specific micro-service that corresponds to the abstract micro-service template; solicit first customer labels for at least some of the predefined configuration elements, wherein the first customer labels are associated with a group of users for a micro-service on a customer network; solicit second customer labels for other of the predefined configuration elements, wherein the second customer labels are associated with applications used on the customer network; generate a vendor-agnostic micro-service template using the first customer labels, the second customer labels, and the abstract micro-service template; convert, based on the descriptive information, the vendor-agnostic micro-service template into a vendor-specific micro-service template for the customer; and generate, based on the vendor-specific micro-service template, a network policy for enforcement across multiple sites of the customer network.
18. The non-transitory computer-readable medium of claim 17, wherein the customer user labels are associated with Internet protocol (IP) addresses for a group of users, and wherein the customer application labels are associated with Internet protocol (IP) addresses and ports for applications.
18. The non-transitory computer-readable medium of claim 17, wherein the first customer labels are associated with Internet protocol (IP) addresses for the group of users, and wherein the second customer labels are associated with Internet protocol (IP) addresses and ports for the applications.
19. The non-transitory computer-readable medium of claim 18, further comprising instructions to cause the at least one processor to:
register the network policy as active for the customer network; and


20. The non-transitory computer-readable medium of claim 18, further comprising instructions to cause the at least one processor to:
receive device details for devices migrating onto a customer platform;generate a vendor-agnostic policy template based on a vendor-specific policy for the customer network;
solicit and receive customer labels; and
derive updated policy configurations based on the customer labels.
20. The non-transitory computer-readable medium of claim 18, further comprising instructions to cause the at least one processor to: receive device details for new devices migrating onto a customer platform; generate a vendor-agnostic policy template based on a vendor-specific policy for the customer network; solicit and receiving customer labels; and derive updated policy configurations based on the customer labels.



4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
01/09/2022